DETAILED ACTION
Claims 1-4 (filed 06/01/2022) have been considered in this action.  Claim 1 has been amended.  Claims 2-4 are presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 4 paragraph 4, filed 06/01/2022, with respect to rejection of claims 1-4 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 5 paragraph 2, filed 06/01/2022, with respect to rejection of claims 1-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based upon a thorough searching of the prior art of record, no reference either individually or in obvious combination has been found to teach the inventive concept of a numerical control system comprising a plurality of numerical controllers in which one numerical controller has its memory divided into a plurality of regions such that a look-ahead processing for a first region stores blocks of a first machining program and a second region that stores look-ahead blocks for a machining program of another numerical controller in the second region.  This offers the obvious benefit of allowing a single numerical controller to parallel execute look-ahead processing for a plurality of different machining programs simultaneously while executing a first machining program and storing these look-ahead blocks in different regions of the memory. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116